— Judgment unanimously affirmed. Memorandum: The verdict is supported by the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The victim’s identification was strong, unequivocal and reliable. The victim was familiar with the defendant, having employed him for several months shortly before the incident. On this record there is no reason to modify defendant’s sentence. (Appeal from judgment of Monroe County Court, Egan, J. — robbery, first degree, and other charges.) Present—Dillon, P. J., Callahan, Denman, Green and Davis, JJ.